Citation Nr: 1301172	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  10-22 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to July 1974.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Fort Harrison, Montana.

In July 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The Board notes that there does not appear to be a waiver of review by the agency of original jurisdiction for additional evidence received by VA since the last supplemental statement of the case.  Specifically, this evidence includes a December 11, 2008 report from Western Montana Mental Health Center, and a March 2012 report of Marcie Grayson.  However, as the claim on appeal is being granted, the Board finds there is no risk of prejudice to the Veteran from proceeding without the waiver.  

In this vein, the Board notes the Veteran's attorney's numerous requests for records made pursuant to the Privacy Act.  In particular, the Veteran's attorney has sought copies of the raw psychological test results from the Veteran's April 2011 VA examination.  In May 2012, VA complied with this request and released the records.  Additionally, the Veteran's attorney sought a copy of the July 2011 hearing transcript.  It is not clear that compliance was achieved with this request, as other requests for records were made and responded to both before and after the hearing.  Regardless, however, the claim on appeal is being granted, the Board finds there is no risk of prejudice to the Veteran from proceeding without confirming the Veteran's attorney's receipt of the transcript.  

The Board has considered documentation included in the Virtual VA system in reaching the determination below.  No new records pertinent to this appeal were found therein.


FINDING OF FACT

The Veteran has a diagnosis of PTSD in conformance with the standards of DSM-IV that is based on reported in-service stressors consistent with the circumstances, conditions, and hardships of his military service and related to his fear of hostile military or terrorist activity.


CONCLUSION OF LAW

PTSD was incurred in active military service. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

A discussion addressing whether VA's duties to notify and assist the Veteran have been complied with is not warranted.  To the extent necessary, VA has fulfilled its duties to notify and to assist the Veteran in the development of his claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

In light of the determination reached in this case, no prejudice will result to the Veteran by the Board's consideration of this appeal at this time.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Analysis

Upon review of the evidence of record, the Board grants the appeal for service connection for PTSD under the amended July 2010 PTSD regulation.

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2012).

Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The establishment of service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

If it is established through military citation or other supportive evidence that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the Veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.  If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  However, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In other words, the Veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

On July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

As to the effective date of this amendment, the new provisions apply to applications for service connection for PTSD that: (1) are received by VA on or after July 13, 2010; (2) were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 13, 2010; (4) were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or (5) are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, such after-the-fact medical nexus evidence generally cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

In this case, the Veteran contends that he has PTSD as the result of a number of traumatic stressors that occurred during his service.  As pertinent to this decision, several of these stressors pertain to the Veteran's fear of hostile military or terrorist activity.  Specifically, he contends that he experienced fear of hostile military activity in September-October 1972 while serving aboard the U.S.S. Vesuvius in the Tonkin Gulf.  He claims that his duties involved rearming the ship, and that this was done at times while under fire.  He also contends that between November and December 1972, while standing watch on the U.S.S. Marvin Shields of the coast of Vietnam in the Gulf of Tonkin, a missile was fired at the ship.  The Veteran gave the location and elevation of the missile as it came at them, and passed overhead, barely missing the superstructure.  See, e.g., May 2009 VA Forms 21-0781a.  Additionally, he contends that his PTSD was caused by the death of two friends, H.A. and R.T., who were killed while serving aboard the U.S.S. Newport News.  See October 2009 Notice of Disagreement.

The Veteran's service personnel records and Report of Separation from the Armed Forces (DD Form 214) do not reflect receipt of medals, badges, or decorations that specifically denote combat with the enemy.  His records and DD Form 214 document that he received medals and awards such as the National Service Defense Medal and Vietnam Service Medal with one bronze star (without "V" device), but there is no award which establishes that he engaged in combat. Thus, the combat presumption in connection with PTSD is not for application. 38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

Service treatment records (STRs), including his entrance and separation examinations, do not reveal complaints, treatment, or diagnosis for PTSD or any other psychiatric disorder. 

As noted above, the Veteran's lay testimony alone may establish the occurrence of his claimed in-service stressors under the new liberalizing regulation for PTSD, if a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3).
In a January 2009 VA treatment record, a VA psychologist, Earl T. Patterson, Ph.D., found that in-service stressors were adequate to support a diagnosis of PTSD, and the Veteran's PTSD symptoms are related to the claimed stressors.  The specific stressors relied upon included, among others, the Veteran's fear while arming ships under fire, his fear when bombs or rockets came so close to the ship that water kicked up by the explosion came aboard, his fear when a rocket was heading for the ship and he watched helplessly as it went over the ship barely missing the superstructure, and his experience of losing two close friends.  The psychologist noted that the Veteran's response to these events involved intense fear, helplessness, and horror, and that on one occasion the Veteran urinated in his pants.  The Veteran was diagnosed with chronic and severe PTSD.

However, in order for the Veteran's lay testimony alone to establish the occurrence of his claimed in-service stressors under the new liberalizing regulation for PTSD, the claimed stressors must also be consistent with the places, types, and circumstances of the Veteran's service in the Navy at that time. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Boards finds the Veteran's claimed stressors are consistent with the places, types, and circumstances of his service.  The Veteran's DD214 shows that his military occupational specialty (MOS) was boatswain's mate.  Records show that the Veteran was aboard the U.S.S. Vesuvius as of September 23, 1972.  The date on which the Veteran was transferred off of this ship is not entirely clear, but it appears that he was transferred to the U.S.S. Marvin Shields by October 1, 1972.  Records from the U.S. Army and Joint Services Records Research Center (JSRRC) confirm that the U.S.S. Vesuvius participated in the rearming of other Navy vessels from September and October 1972, according to deck logs.  Also, records received from the Department of the Navy in May 2004 show that following a stay in Hong Kong in August 1972, the U.S.S. Vesuvius was stationed along the "Vietnam gunline" through early October 1972. 

A deck log dated from October 30, 1972 for the U.S.S. Marvin Shields shows that the ship conducted gunfire support from 8:00 a.m. to 12:00 p.m. off of Pt. Gwen, RVN.  At 15:14 the ship commenced fire.   At 15:26 the ship ceased fire.  Twenty-one rounds were expended.  Fire was again commenced at 18:07, and ceased at 19:01 with sixty-seven rounds expended.  Personnel and service treatment records indicate the Veteran was aboard the U.S.S. Marvin Shields at this time.

In addition, records show that on October 1, 1972,the U.S.S. Newport News was firing a support mission off the coast of South Vietnam, when an eight-inch projectile jammed in the center gun of turret two, resulting in the deaths of twenty crewmembers.  An April 2011 response from the JSRRC shows that at the time, the U.S.S. Martin Shields was escorting the U.S.S. Saratoga, which rendered assistance to the U.S.S. Newport News following the incident.  Records from the National Archives confirm the deaths of H.A. and R.T. while serving on the U.S.S. Newport News.  The "casualty type" of their deaths is categorized as "hostile."  

There is no clear and convincing evidence to the contrary.  The Board emphasizes that a stressor need not be corroborated in every detail.  Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  With resolution of the benefit of the doubt in the Veteran's favor, his lay account to include his MOS and his assignment establishes the occurrence of the claimed in-service stressors in the present case.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

As for nexus evidence, as above, the January 2009 VA psychologist found that in-service stressors were adequate to support a diagnosis of the Veteran's current PTSD.  

Further, in a November 2012 private medical report, the Veteran was diagnosed with PTSD, which was "more likely than not related to his experiences in the Gulf of Tonkin in a war zone where he was on two war ships, an ammo ship and a destroyer, on which he was exposed to witnessing death, learning the death of friends, exposure to Agent Orange, missile fire, gun fire, and exposure to the enemy as he was close to the shore on frequent occasions."   The provider founded his opinion on a review of VA records, an examination of the Veteran, and the results of diagnostic testing.

Additionally, the record contains a November 2008 VA treatment record, in which a VA psychiatrist, M. Sampson, M.D., diagnosed the Veteran with "likely PTSD from ending time in Vietnam."

The file contains two negative nexus opinions, obtained on VA examination in November 2009 and April 2011.  Addenda opinions for each report were additionally obtained.  

On VA examination in November 2009, the Veteran was diagnosed with PTSD.  The examiner found that the Veteran's symptoms "are a condition of longstanding dating back to traumas experienced while in the Navy."  The traumas relied upon within the report include the death of two friends, which was noted to have caused the Veteran apprehension and grief.  The examiner noted that this event caused him to realize that being aboard could potentially be life threatening.  The Veteran also contended that his ship came under fire "a lot."  

In January 2010 an addendum opinion was obtained.  The examiner was asked to clarify whether the Veteran suffered from PTSD as a result or the death of his two friends on the U.S.S. Newport News in October 1972.  The examiner was directed to note that the Veteran was not present at the time of the deaths, and that he learned of the deaths later, and that this was the only stressor VA had verified.  In response, the examiner found that pursuant to the definition of a stressor set forth in the DSM-IV-TR, the deaths of the Veteran's friends would not qualify given that the Veteran was not present for the deaths.  The examiner stated he did not consider the stressor involving being exposed to fire aboard the ship because that stressor had not been verified.  Based on all of this, the examiner found  it less likely than not that the Veteran's PTSD could be attributed to the deaths of his friends.

On VA examination in April 2011, the examiner found the Veteran was likely embellishing his symptoms or possibly feigning them, and as such, found that a diagnosis of PTSD was not warranted.  This opinion was reiterated in a May 2011 addendum report.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Id.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that at a very minimum, the evidence is in equipoise as to whether the Veteran's PTSD is related to service.  The Board finds the April 2011 VA examination report and accompanying May 2011 addendum to be of low probative value due to the examiner's finding that the Veteran does not have PTSD.  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even where the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319 (2007).   

The November 2009 VA examination report and accompanying January 2010 addendum are similarly of diminished probative value.  It appears that in the addendum opinion, the examiner essentially retracted his diagnosis of PTSD due to the fact that the stressor involving the death of two friends would not meet the definition of a stressor pursuant to the DSM-IV-TR.  To the extent the diagnosis was retracted, the Board finds that the probative value of the opinion is diminished, as above.  McClain 21 Vet. App. at 319.  Otherwise, the Board finds the stressor has been established for purposes of VA adjudication.  As above, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others.  See 38 C.F.R. § 3.304(f)(3).  For VA purposes, the stressor may be established even if the Veteran did not personally witness the deaths of his two friends.

In sum, giving the Veteran the benefit of the doubt, the Veteran's in-service stressors are sufficiently corroborated due to the recent liberalizing PTSD regulation.  Accordingly, service connection for PTSD is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


